Citation Nr: 0214332	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-04 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from June 1986 to January 
1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1998 by 
the Department of Veterans Affairs (VA) Cheyenne, Wyoming, 
Regional Office (RO).  In pertinent part, the decision denied 
service connection for depression.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that a depressive 
disorder was not manifested during service or within a year 
after service, and did not develop as a result of any 
incident during service.


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by 
service, and major depression may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOC.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  He was afforded a VA psychiatric examination.  The 
RO attempted to obtain all relevant evidence identified by 
the veteran.  The record includes his service medical 
records, including mental health clinic records.  The veteran 
was scheduled for a hearing in June 2002, but failed to 
appear and did not request that it be rescheduled.

Although the veteran has reported having post-service 
treatment in 1993, the doctor reported that he could not find 
any charts on the veteran and did not have any record of 
having seen him.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as a 
psychosis (including major depression) is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Background Information and Analysis

The veteran contends that service connection should be 
granted for a depressive disorder because he developed such a 
disorder in service as a result of occupational stress during 
service. 

The veteran's service medical records do not contain any 
records of treatment for a psychiatric disorder.  Although 
service medical records dated in January 1989, February 1989 
and September 1989 indicate that he had occupational problems 
for which he was counseled, a psychiatric disorder was not 
diagnosed.  A mental health intake form dated in January 1989 
shows that the veteran reported that his problem was that he 
was not advancing in his job field.  A mental health record 
dated February 23, 1989, shows that the veteran denied any 
depressive or anxiety symptoms.  A mental health clinic 
record dated in September 1989 shows that mental status 
examination revealed that there were no neurovegitative signs 
of depression with the exception of decreased appetite.  The 
diagnosis was occupational problem.  

The report of a medical history given by the veteran in 
December 1989 for the purpose of his separation from service 
shows that he denied having a history of depression, 
excessive worry, or nervous trouble of any sort.  The report 
of a medical examination conducted at that time shows that 
psychiatric evaluation was normal.

Thus, the veteran's service medical records are completely 
negative for a diagnosis of a psychiatric disorder, and it 
was noted that he had no psychiatric disorder on separation 
exam. 

The veteran filed his original claim for disability 
compensation with the VA in July 1998.  On his claim form, he 
requested compensation for disabilities including chronic 
mental depression.  He indicated that the disorder began in 
1989.  He stated that he had been treated for depression 
during service in 1989 and 1990.  He also stated that he had 
been treated after service by Dr. Arthur Merrell in 1993, and 
by a VA facility from 1998 to the present date.  

The RO wrote to Dr. Merrell and requested copies of the 1993 
treatment records, but he replied that he could not find any 
and did not have any record of treating the veteran.  

The earliest diagnosis of a psychiatric disorder is in a VA 
treatment record which is dated many years after the 
veteran's separation from service.   A February 1989 VA 
psychiatric assessment shows that the veteran presented with 
a history of having several difficult circumstances which had 
caused him financial and situational problems.  It was noted 
that in March 1997 his employment had been terminated after 
he was wrongly accused of sexual harassment.  He had gone 
through spells of unemployment since then.  It was stated 
that his past psychiatric history was unremarkable.  He had 
seen a doctor in the Air Force regarding stress in the work 
environment.  Other than that, he had not been in any 
therapy, and did not have any psychiatric hospitalizations.  
Following mental status examination, the diagnosis was 
adjustment disorder with depressed mood.  Subsequent VA 
treatment records contain a diagnosis of depression.  None of 
the records contain any medical opinion relating the 
depression to service.  

The veteran was afforded a psychiatric examination by the VA 
in November 1998.  The report shows that the veteran gave a 
history of not getting along with his supervisor in service, 
and seeking counseling for stress.  The examiner reviewed the 
service medical records from 1989 when the veteran was seen 
by a service psychologist and was diagnosed with an 
occupational problem.  He underwent a group sessions for 
stress management at that time.  Since being out of service, 
the longest job he held was for four years as a nursing aid.  
He ended up being released in connection with a sexual 
harassment issue.  He subsequently held odd jobs, and ran 
into significant financial problems.  He was homeless for a 
period of about a year.  He had been in psychiatric treatment 
at a VA medical center since about February 1998.  Following 
mental status examination, the VA examiner offered the 
following impression:

[The veteran has] a history of an occupational 
problem while he was in the service.  He has 
developed an episode of major depression in 1998.  
This was precipitated by multiple psychosocial 
stressors in the last year or so.  His current 
depression is not, in my opinion, the same as his 
reasons for treatment while in the service, and is 
not service connected.   

There is no credible medical evidence linking any current 
diagnosis to service.  In reaching this conclusion, the Board 
notes that a letter dated in March 2000 from Bill A. Jones, 
M.D., contains the following comments:

This letter is in regard to [the veteran's] 
psychotherapy sessions to determine historical 
context of his current diagnosis of dysthymia and 
mild neurotic depression.  Comprehensive 
interpersonal assessment has attained some 
documentation of problems in the work environment 
that have lead to [the veteran's] depression while 
he was [on]active duty.

The Interpersonal Psychotherapy focused on [the 
veteran's] past life situations, and were directed 
toward alleviation of problem areas in the present.  
[The veteran] is reluctant towards medication I've 
assigned him, and remains on his current 
prescription of Flouxetine (Prozac).

In general, the more medication-responsive 
depressions with a trial of Trazodone or Celexa, 
either singly or in conjunction with Psychotherapy 
may be useful.  Although it may improve the 
patient's overall mood by decreasing anxiety 
without affecting the depression.  I am 
transferring continued care to the VA medical Ctr.  

To the extent that Dr. Jones is indicating that the symptoms 
in service represented the presence of depression, the Board 
finds that Dr. Jones' opinion is outweighed by the actual 
treatment records from service which are comprehensive and 
clearly show that depression was not diagnosed.  In addition, 
Dr. Jones' opinion is contradicted by the VA opinion of 
November 1998 which is to the effect that the veteran's 
current depression did not begin in service.  The VA opinion 
was based on a thorough examination of the veteran as well as 
review of his service treatment records.  The VA examiner 
offered a clear opinion, as opposed to the somewhat vague 
opinion by Dr. Jones which does not provide an explanation 
for the basis of his opinion.  

Therefore, the Board finds that a psychiatric disorder was 
not present during service, and a psychosis was not manifest 
within a year after the veteran's separation from service (so 
as to permit application of chronic disorder presumptions 
afforded for psychoses).  In addition, it has not been shown 
that a depressive disorder developed after service as a 
result of any incident in service.  The Board notes that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board concludes that a depressive disorder was not 
incurred in or aggravated by service, and major depression 
may not be presumed to have been incurred in service.


ORDER

Entitlement to service connection for depression is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

